 


110 HR 2858 IH: To promote the production and use of ethanol.
U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2858 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2007 
Mr. Terry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science and Technology and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote the production and use of ethanol. 
 
 
1.Prohibition on franchise agreement restrictions related to renewable fuel infrastructure 
(a)In generalTitle I of the Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding at the end the following: 
 
107.Prohibition on restriction of installation of renewable fuel pumps 
(a)DefinitionIn this section: 
(1)Renewable fuelThe term renewable fuel means any fuel— 
(A)at least 85 percent of the volume of which consists of ethanol; or 
(B)any mixture of biodiesel or renewable diesel (as defined in regulations adopted pursuant to section 211(o) of the Clean Air Act (40 C.F.R., Part 80)) and diesel fuel, determined without regard to any use of kerosene and containing at least 10 percent biodiesel or renewable diesel. 
(2)Franchise-related documentThe term franchise-related document means— 
(A)a franchise under this Act; and 
(B)any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee. 
(b)Prohibitions 
(1)In generalNotwithstanding any provision of a franchise-related document in effect on the date of enactment of this section, no franchisee or affiliate of a franchisee shall be restricted by its franchisor from— 
(A)installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee’s franchisor may restrict the installation of a tank on leased marketing premises of such franchisor; 
(B)converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards setting organization to be suitable for use with such renewable fuel; 
(C)advertising (including through the use of signage) the sale of any renewable fuel; 
(D)selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in which a name or logo of a franchisor or any other entity appears); 
(E)purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable fuel for sale by the franchisee; 
(F)listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or 
(G)allowing for payment of renewable fuel with a credit card,so long as such activities do not constitute willful adulteration, mislabeling, or misbranding of motor fuels or other trademark violations by the franchisee. 
(2)Effect of provisionAny restriction described in paragraph (1) that is contained in a franchise-related document and in effect on the date of enactment of this section shall be considered to be null and void as of that date. 
(c)Exception to 3-grade requirementNo franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the franchisee from selling an renewable fuel in lieu of 1, and only 1, grade of gasoline.. 
(b)EnforcementSection 105 of the Petroleum Marketing Practices Act (15 U.S.C. 2805) is amended by striking 102 or 103 each place it appears and inserting 102, 103, or 107.  
(c)Conforming amendments 
(1)In generalSection 101(13) of the Petroleum Marketing Practices Act (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph (C) appropriately. 
(2)Table of contentsThe table of contents of the Petroleum Marketing Practices Act (15 U.S.C. 2801 note) is amended— 
(A)by inserting after the item relating to section 106 the following: 
 
 
Sec. 107. Prohibition on restriction of installation of renewable fuel pumps.; and
(B)by striking the item relating to section 202 and inserting the following: 
 
 
Sec. 202. Automotive fuel rating testing and disclosure requirements.. 
2.Replacing corn as an ethanol feedstock 
(a)Research and development programThe Secretary of Energy shall establish a program to make grants of not to exceed $1,000,000 each to no more than 10 universities for a 3-year program of demonstration of replacing corn as an ethanol feedstock with sweet sorghum. 
(b)Program goalsThe goals of the program under this section shall be to— 
(1)enhance agronomic efficiency of the crop on marginal lands by— 
(A)developing best management practices for maintaining high sorghum yields while using less water and nitrogen than corn; 
(B)identifying and selecting plants with a high sugar content; and 
(C)developing cold tolerant sweet sorghum varieties to enable two crops to be grown per season; 
(2)enhance ethanol processing potential in the crop by— 
(A)developing a robust technology for centralized and ethanol production facilities that pair high-performing sweet sorghum lines with different yeasts to produce the best process for converting sweet sorghum juice into ethanol; 
(B)conducting process and chemical analyses of sweet sorghum sap fermentation; 
(C)introducing cellulosic hydrolyzing enzymes into sweet sorghum to promote biomass conversion; and 
(D)performing life-cycle analysis of sweet sorghum-ethanol, including energy yield, efficiency, and greenhouse gas reduction; 
(3)establish a sweet sorghum production system optimized for the region of the university conducting the research; 
(4)improve sweet sorghum lines with higher sugar production and performance with minimal agricultural inputs; 
(5)optimize sugar fermentation using selected yeast strains; 
(6)develop sweet sorghum lines with improved cold tolerance and cellulosic degradation; and 
(7)develop agricultural models for predicting agricultural performance and ethanol yield under various growing conditions. 
(c)Award criteriaThe Secretary shall award grants under this section only to universities that— 
(1)have access to multiple lines of sweet sorghum for research; and 
(2)are located in a State where sweet sorghum is anticipated to grow well on marginal lands. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary for carrying out this section $10,000,000. 
3.Closed loop ethanol project loan guarantees 
(a)Clean Air Act amendmentsSection 212 of the Clean Air Act (42 U.S.C. 7546) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; and 
(B)by inserting before paragraph (2), as so redesignated by subparagraph (A) of this paragraph, the following new paragraph: 
 
(1)Closed loop ethanolThe term closed loop ethanol means a facility in which— 
(A)solid and liquid waste is collected from agricultural animals in a concentrated location together with cellulosic and other bio mass from agricultural crops; 
(B)such waste is used to generate fuel; 
(C)such fuel is used to produce ethanol at the same location; and 
(D)the need for fossil fuel in the production of ethanol and the drying of distillers grains is reasonably expected to be at least 90 percent less than in a comparably sized traditional ethanol facility powered by fossil fuel.; 
(2)in subsection (b)(1), by inserting , including closed loop ethanol projects after sucrose-derived ethanol; 
(3)in subsection (b)(2)(A), by striking not more than 4; and 
(4)in subsection (b)(5), by inserting , or at least 10 percent in the case of closed loop ethanol facilities after total project cost. 
(b)Loan guarantee program amendmentsSection 1510 of the Energy Policy Act of 2005 (42 U.S.C. 16501) is amended— 
(1)in subsection (b), by striking for the construction of facilities and inserting , and Federal, State, and locally issued industrial revenue bonds in the case of closed loop ethanol facilities, for the construction of facilities, including closed loop ethanol facilities,; and 
(2)in subsection (e), by inserting , or not more than 30 years in the case of closed loop ethanol facilities after 20 years. 
4.Modification of alternative fuel vehicle refueling property credit 
(a)Increase in credit amountSection 30C of the Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling property credit) is amended— 
(1)by striking 30 percent in subsection (a) and inserting 50 percent, and 
(2)by striking $30,000 in subsection (b)(1) and inserting $50,000. 
(b)Extension of creditSubsection (g) section 30C of such Code (relating to termination) is amended to read as follows: 
 
(g)Termination of availability of creditThis section shall not apply to property placed in service after December 31, 2014.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
5.Refueling property for biodiesel and renewable biodiesel 
(a)In generalParagraph (1) of section 179A(e) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (E), by striking the period at the end of subparagraph (F) and inserting , and, and by inserting after subparagraph (F) the following new subparagraph:  
 
(G)any mixture of diesel fuel (as defined in section 4083(a)(3)), determined without regard to any use of kerosene, at least 10 percent of which is 1 or more of the following: biodiesel or renewable biodiesel, as such terms are defined in section 40A. . 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
6.Increase in credit for research relating to alternative and renewable energy processes 
(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection: 
 
(h)Increase in credit amount for research relating to alternative and renewable energy processes 
(1)In generalIn the case of any expense or payment relating to a qualified resource— 
(A)subsection (a) shall be applied by substituting 40 percent for 10 percent each place it occurs, 
(B)subsection (c)(4) shall be applied by substituting 6 percent for 3 percent in subparagraph (A)(i), 8 percent for 4 percent in subparagraph (A)(ii), and 10 percent for 5 percent in subparagraph (A)(iii), 
(C)subsection (c)(5) shall be applied by substituting 24 percent for 12 percent in subparagraph (A) and 12 percent for 6 percent in subparagraph (B)(ii), and 
(D)such expense or payment shall be taken into account for purposes of this section after taking into account expenses and payments which do not relate to a qualified resource. 
(2)Qualified resourceFor purposes of paragraph (1), the term qualified resource means— 
(A)any clean-burning fuel (as defined in section 179A(e)(1), other than diesel fuel), and 
(B)any closed-loop system, including any anaerobic digester.. 
(b)Allowance against alternative minimum taxSubparagraph (B) of section 38(c)(4) of such Code is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:  
 
(iii)the credit determined under section 41 to the extent that such credit is attributable to the increase for research relating to alternative and renewable energy processes under subsection (h) thereof.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2007. 
 
